DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/2022 has been entered. Claim Status

Claim Status
Claims 1-10, 13, 15, and 17-25 are pending.
Claims 11-12, 14 and 16 are cancelled.
Claims 5-8 and 18 are withdrawn as being directed to a non-elected invention; the
election of the polypeptide of SEQ ID NO: 4 has been made on 1/3/2020.
Claims 1-4, 9-10, 13, 15, 17, and 19-25 have been examined.

Priority
This application is a 371 of PCT /EP2016/071636 filed on 09/14/2016, which claims foreign priority of 15185093.0 filed on 09/14/2015. 

Withdrawn Rejection
The rejection of claims 1-4, 9, 13, 15-17, and 20-22 under 35 U.S.C. 103 as being unpatentable over Kucher et al. in view of Shabbir et al. and Riepe is withdrawn because a better combination of prior art references are used for new ground of rejection.
The rejection of claims 10 and 19 under 35 U.S.C. 103 as being unpatentable over Kucher et al. in view of Shabbir et al. and Riepe, and further in view of Fischer et al. is withdrawn because a better combination of prior art references are used for new ground of rejection.
The rejection of claims 1-4, 9-10, 13, 15-17, and 19-22 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 8,754,049 B2 in view of Shabbir et al. and Kucher et al. is withdrawn because a better combination of prior art references are used for new ground of rejection.


New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 9, 13, 17, and 19-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons as follows.
(i)	The specification failed to provide a representative number of a cyclic polypeptide to support the entire genus of “a cyclic polypeptide comprising at least six contiguous amino acids from the amino acid sequence of SEQ ID NO: 1”. Applicant disclosed the peptide sequence of SEQ ID NO: 5 consisting of 6 amino acid residues, but a single peptide of SEQ ID NO: 5 does not represent the entire genus of “a cyclic polypeptide comprising at least six contiguous amino acids from the amino acid sequence of SEQ ID NO: 1” as claimed shown. For example, the disclosed cyclic peptide TPEGAE does not represent the other peptide sequence of EAKPWY comprising at least six contiguous amino acids from the amino acid sequence of SEQ ID NO: 1 shown as follows. Thus, applicant fails to satisfy the written description requirement.
 
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
SEQ-1
G
Q
R
E
T
P
E
G
A
E
A
K
P
W
Y
SEQ-5
 
 
 
 
T
P
E
G
A
E
 
 
 
 
 


(ii) 	The specification failed to provide a structure and function relationship between “a cyclic polypeptide comprising at least six contiguous amino acids from the amino acid sequence of SEQ ID NO: 1” and treatment of autosomal recessive pseudohypoaldosteronism type 1 (PHA type lB) in the subject as. For instance, a cyclic peptide TPEGAE as disclosed has a distinct structure in comparison to the other peptide sequence of EAKPWY comprising at least six contiguous amino acids from the amino acid sequence of SEQ ID NO: 1 as claimed. Thus, applicant fails to satisfy the written description requirement. Because applicant failed to satisfy the written description requirement, claims 1-3, 9, 13, 17, and 19-25 are rejected under 35 U.S.C. 112(a).
Furthermore, claims 23 and 25 are rejected as NEW MATTER because the mutation “αβγG40A” is not disclosed in the specification as filed. The specification disclosed αβγG40S instead (p12, Table 1). 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 24 recites the therapeutic effect of an effective amount of a cyclic polypeptide to treat autosomal recessive pseudohypoaldosteronism type 1 in claim 1, but claim 24 failed to add a manipulated step to further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9-10, 13, 15, 17, and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Schaedel et al. (J Pediatr 1999;135:739-45) in view of Shabbir et al. (Molecular Pharmacology December 2013, 84(6): 899-910, previously cited 6/23/2021).
Claim 1 is drawn to a method of treating a disease of autosomal recessive pseudohypoaldosteronism type 1 (PHA typelB) in a subject comprising administering to a subject a cyclic polypeptide comprising at least six contiguous amino acids from SEQ ID NO: 1; 
wherein the subject carries one or more point mutations that cause loss-off-unction in ENaC, the cyclic polypeptide at least temporarily increasing the Na+ ion transport capacity of mutated loss-of-function ENaC.
Schaedel et al. teach pseudohypoaldosteronism type 1 are associated with deficiency of the α-subunit of the epithelial sodium channel, ENaC, (Title). Schaedel et al. teach the autosomal 
    PNG
    media_image1.png
    437
    882
    media_image1.png
    Greyscale
recessive form affects multiple organs such as the kidneys, colon, sweat and salivary glands, and  the lungs as a result of gene mutation including a missense mutation of G37S in the β gene (p739, col 1 bridging to p740, para 1). Schaedel et al. show mutations of the epithelial sodium channel (ENaC) genes decrease sodium channel activity (p741, Table 1; p744, col 2, para 4), reading loss of function in ENaC.
Schaedel et al. do not explicitly teach administration of a cyclic peptide to treat loss of function of ENaC in an autosomal recessive pseudohypoaldosteronism type 1 patient.

    PNG
    media_image2.png
    486
    669
    media_image2.png
    Greyscale
Shabbir et al. teach a cyclic peptide AP301 [Cyclo(CGQRETPEGAEAKPWYC)] and its congener/analog peptide AP318 [Cyclo(4-aminobutanoic acid-GQRETPEGAEAKPWYD)] activated ENaC by increasing single-channel open probability (Abstract). Shabbir et al. demonstrate that the cyclic peptide AP301 able to activate ENaC comprising at least two subunit proteins shown above (p906, Fig 6B) by increasing single-channel kinetic parameters including longer 
    PNG
    media_image3.png
    408
    614
    media_image3.png
    Greyscale
duration of single-channel openings shown as follows (p904, Fig 3 & Table 1). Because Shabbir et al. show that the cyclic peptide AP301 able to activate ENaC activity (p904, Fig 3 & p906, Fig 6B), one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to administer Shabbir’s cyclic peptide AP301  [Cyclo(CGQRETPEGAEAKPWYC)] and/or its analog peptide AP318 [Cyclo(4-aminobutanoic acid-GQRETPEGAEAKPWYD)] to treat loss of function in ENaC in an autosomal recessive pseudohypoaldosteronism type 1 patient, reading on claims 1, 17, and 24.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Schaedel’s teachings of loss of function in ENaC due to gene mutations in autosomal recessive pseudohypoaldosteronism type 1 patient with Shabbir’s cyclic peptide AP301 and/or AP318 because (a) Schaedel et al. show mutations of the epithelial sodium channel (ENaC) genes decrease sodium channel activity in autosomal recessive pseudohypoaldosteronism type 1 patient (p741, Table 1; p744, col 2, para 4) and (b) Shabbir et al. suggest a cyclic peptide AP301 [Cyclo(CGQRETPEGAEAKPWYC)] or its congener/analog peptide AP318 [Cyclo(4-aminobutanoic acid-GQRETPEGAEAKPWYD)] able to activate ENaC activity via longer duration of single-channel openings (p904, Fig 3 & Table 1). The combination would have reasonable expectation of success because both references teach ENaC in regulation of Na+ resorption.

With respect to claims 2-4, 9-10, 13, 15, and 20-22, Shabbir’s cyclic peptide AP301 [Cyclo(CGQRETPEGAEAKPWYC)] compared to the instant Seq ID Nos: 1 and 5 as follows.
AP301
C
G
Q
R
E
TPEGAE
A
K
P
W
Y
C
SEQ-5
 
 
 
 
 
TPEGAE
 
 
 
 
 
 
SEQ-1
C
G
Q
R
E
TPEGAE
A
K
P
W
Y
C


With respect to claim 19, Shabbir’s cyclic peptide AP318 [Cyclo(4-aminobutanoic acid-GQRETPEGAEAKPWYD)], reading on the instant peptide of SEQ ID NO: 4 as follows.

    PNG
    media_image4.png
    280
    993
    media_image4.png
    Greyscale

With respect to claims 23 and 25, Schaedel et al. teach the autosomal recessive pseudohypoaldosteronism type 1 gene mutations including a missense mutation of G37S in the β gene (p739, col 1 bridging to p740, para 1) leading to loss of function of ENaC (p741, Table 1; p744, col 2, para 4). Furthermore, it would be obvious for one of ordinary skill in the art before the effective filing date of this invention to administer Shabbir’s cyclic peptide AP301 and/or AP318 to treat loss of function in ENaC for an autosomal recessive pseudohypoaldosteronism type 1 patient to increase ENaC activity, regardless of the mutation sites in the genes causing loss of function in ENaC.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 9-10, 13, 15, 17, and 19-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 8,754,049 B2 (the ‘049 patent) in view of Shabbir et al. (Molecular Pharmacology December 2013, 84(6): 899-910, previously cited 6/23/2021) and Schaedel et al. (J Pediatr 1999;135:739-45).
Claims 1 and 4 of the ‘049 patent disclosed a cyclic peptide of SEQ ID NO: 5 as follows.

    PNG
    media_image5.png
    158
    857
    media_image5.png
    Greyscale

Claims 1 in view 4 of the ‘049 patent do not explicitly teach the use of the cyclic peptide to treat an autosomal recessive pseudohypoaldosteronism type 1 patient.

    PNG
    media_image2.png
    486
    669
    media_image2.png
    Greyscale
Shabbir et al. demonstrate that the cyclic peptide AP301 able to activate ENaC comprising at least two subunit proteins shown above (p906, Fig 6B) by increasing single-channel kinetic parameters including longer duration of single-channel openings shown as follows (p904, Fig 3 & Table 1). Shabbir et al. suggest a cyclic peptide AP301 [Cyclo(CGQRETPEGAEAKPWYC)] and its congener/analog peptide AP318 [Cyclo(4-aminobutanoic acid-GQRETPEGAEAKPWYD)] activated ENaC by increasing single-channel open probability (Abstract). Thus, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to administer Shabbir’s cyclic peptide AP301  [Cyclo(CGQRETPEGAEAKPWYC)] and/or its analog peptide AP318 [Cyclo(4-aminobutanoic acid-GQRETPEGAEAKPWYD)] to activate ENaC activity.
Claims 1 in view 4 of the ‘049 patent and Shabbir et al. do not explicitly teach administration a cyclic peptide to treat loss of function of ENaC in an autosomal recessive pseudohypoaldosteronism type 1 patient.

    PNG
    media_image1.png
    437
    882
    media_image1.png
    Greyscale
Schaedel et al. teach pseudohypoaldosteronism type 1 are associated with deficiency of the α-subunit of the epithelial sodium channel, ENaC, (Title). Schaedel et al. teach the autosomal recessive form affects multiple organs such as the kidneys, colon, sweat and salivary glands, and  the lungs as a result of gene mutation including a missense mutation of G37S in the β gene (p739, col 1 bridging to p740, para 1). Schaedel et al. show mutations of the epithelial sodium channel (ENaC) genes decrease sodium channel activity (p741, Table 1; p744, col 2, para 4), reading loss of function in ENaC. Because Schaedel et al. teach the loss of function mutations in ENaC genes leading to autosomal recessive pseudohypoaldosteronism type 1, one of ordinary one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to administer Shabbir’s cyclic peptide AP301  [Cyclo(CGQRETPEGAEAKPWYC)] and/or its analog peptide AP318 [Cyclo(4-aminobutanoic acid-GQRETPEGAEAKPWYD)] to activate ENaC activity, satisfying the instant claims 1, 17, and 24.
With respect to claims 2-4, 9-10, 13, 15, and 20-22, Shabbir’s cyclic peptide AP301 [Cyclo(CGQRETPEGAEAKPWYC)] compared to the instant Seq ID Nos: 1 and 5 as follows.
AP301
C
G
Q
R
E
TPEGAE
A
K
P
W
Y
C
SEQ-5
 
 
 
 
 
TPEGAE
 
 
 
 
 
 
SEQ-1
C
G
Q
R
E
TPEGAE
A
K
P
W
Y
C


Claim 4 of the ‘049 patent disclosed SEQ ID NO: 5, satisfying the instant cyclic peptide of SEQ ID NO: 4 in the instant claim 19.
With respect to claims 23 and 25, Schaedel et al. teach the autosomal recessive pseudohypoaldosteronism type 1 gene mutations including a missense mutation of G37S in the β gene (p739, col 1 bridging to p740, para 1) leading to loss of function of ENaC (p741, Table 1; p744, col 2, para 4).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
21-August-2022
/ARADHANA SASAN/
Primary Examiner, Art Unit 1615